Whittle, J.,
delivered the opinion of the court.
This suit was instituted by creditors of the appellant, whose *613debts are secured by a deed of trust on the land in controversy, to enjoin a sale of tbe property under a prior deed of trust for the benefit of the appellee, on the grounds that the title thereto is under a cloud, which it is insisted ought to be removed before sale, and that the debt of the appellee is usurious.
The cause was thrice referred to a commissioner in chancery, whose findings were adverse to both contentions; and from decrees confirming those reports, and subjecting the land to sale to satisfy liens, this appeal was allowed.
It appears that the alleged clouds upon appellant’s title are imaginary rather than real. But even if the supposed defects had existed originally, they have long since been cured by lapse of time, appellant having been in the uninterrupted, honest and adverse possession of the land, under color of title, from the year 1817 to the present time.
With regard to the second contention: On Hay 22, 1894, Bryan subscribed.for twenty-seven shares of the capital stock of the appellee company, of the par value of $100 each, and at the same time borrowed of the company $2,700, partly on the credit of the stock and with the deed of trust in question as additional security.
In the state of the law prior to March 1, 1894, the exactions demanded by the contract would doubtless have rendered the transaction usurious. Crabtree v. Old Dom. Bldg. & L. Asso., 95 Va. 670, 29 S. E. 741, 64 Am. St. Rep. 818. But on that day an act entitled, “an act to define the power and limitations of building and loan associations,” was passed by the Legislature, legalizing such contracts, and this loan comes within its provisions. Acts, 1893-94, p. 560.
In Smoot v. Peoples Perpetual Bldg. & L. Asso., 95 Va. 686, 29 S. E. 746, 41 L. R. A. 589, it was held, that “it is within the power of the Legislature to designate what transactions shall be subject to, and what shall be exempt from, the influence of the laws against usury. It may take away the defense of usury, or it may remove a disability to contract which it had *614previously imposed; and, though a court cannot by charter create a corporation with power to make contracts contrary to the usury laws, the Legislature may. In the case in judgment, the Legislative enactment has rendered valid contracts which were previously usurious, and this is a valid exercise of power.”
There were other assignments of error, but they were either expressly abandoned, or not pressed in argument, and, being without merit, do not require further notice.
The decrees are plainly right and must be affirmed.

Affirmed.